DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu (US 2012/0077020 A1).
Regarding claim 1, Muramatsu discloses a process comprising: combining a catalytic metal with a carbon source and growing three-dimensional graphene from the carbon and metal combination into a desired shape on the surfaces and cavities of the catalytic metal (paragraph 207), wherein the graphene comprises a plurality of connected units (paragraph 101).
Regarding claims 2 and 3, Muramatsu discloses mixing and pressing of the carbon and metal (paragraph 163).

Claims 1 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naritsuka (US 2014/0363363 A1).
Regarding claim 1, Naritsuka discloses a process comprising: combining a catalytic metal with a carbon source and growing three-dimensional graphene from the carbon and metal combination into a desired shape on the surfaces and cavities of the catalytic metal (paragraph 66), wherein the graphene comprises a plurality of connected units (paragraph 60).
Regarding claim 16, Naritsuka discloses growing the graphene by connecting the carbon sources to one another (paragraph 60).
Regarding claim 17, Naritsuka discloses that the metal is cobalt, iron, or nickel (paragraph 2).
Regarding claim 18, Naritsuka discloses heating and annealing to grown the graphene (paragraph 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725